                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

HECTOR CORONA,                          §
                                        §
                 Petitioner,            §
                                        §
v.                                      §     No. 4:18-CV-855-Y
                                        §
LORIE DAVIS, Director,                  §
Texas Department of Criminal            §
Justice, Correctional                   §
Institutions Division,                  §
                                        §
                 Respondent.            §

                            OPINION AND ORDER

     Before the Court is a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by Petitioner, Hector Corona, a

state   prisoner,     against   Lorie       Davis,   director   of   the   Texas

Department of Criminal Justice, Correctional Institutions Division,

Respondent. After having considered the pleadings and relief sought

by Petitioner, the Court has concluded that the petition should be

dismissed for failure to exhaust state-court remedies.


                 I.    FACTUAL AND PROCEDURAL HISTORY

     On June 23, 2005, in the 266th Judicial District Court, Erath

County, Texas, Case No. CR12150, Petitioner pleaded guilty to

aggravated sexual assault of a child younger than 14 years of age

and was later sentenced to 40 years’ imprisonment. (Clerk’s R. 8,

doc. 15-7.) Petitioner appealed the judgment on his plea, but the

Eleventh District Court of Appeals of Texas affirmed. (Op. 1-2,

doc. 10-2.) Petitioner did not seek further direct review or
challenge the judgment in a state habeas-corpus application under

article 11.07 of the Texas Code of Criminal Procedure. (Pet. 4,

doc. 1; Resp’t’s Answer, Ex. A.) Petitioner filed this federal

habeas petition on October 15, 2018, wherein he claims that (1) the

allegations were just hearsay, lacking any medical evidence, and

(2) he is entitled to release because his combined flat and good

time exceeds 50% of his sentence. (Pet. 9, doc. 1.) He seeks

deportation back to Mexico.1 (Id. at 7.) Respondent has filed an

answer requesting that the petition be dismissed without prejudice

for failure to exhaust state-court remedies. (Resp’t’s Answer 4-6,

doc. 8.)


                II.    EXHAUSTION OF STATE-COURT REMEDIES

      Applicants seeking habeas-corpus relief under § 2254 are

required to exhaust all claims in state court before requesting

federal collateral relief. 28 U.S.C. § 2254(b)(1), (c); Fisher v.

State,    169   F.3d    295,   302   (5th   Cir.   1999).    The   exhaustion

requirement is satisfied when the substance of the federal habeas

claim has been fairly presented to the highest court of the state.

O’Sullivan v. Boerckel, 526 U.S. 838, 842-48 (1999); Fisher, 169

F.3d at 302; Carter v. Estelle, 677 F.2d 427, 443 (5th Cir. 1982).

For purposes of exhaustion, the Texas Court of Criminal Appeals is



      1
       Petitioner is subject to deportation, and it appears that removal
proceedings under § 238(b) of the Immigration Act have been initiated. (Pet. 15-
16, doc. 1.)

                                       2
the highest court in the state. Richardson v. Procunier, 762 F.2d

429, 431 (5th Cir. 1985). Thus, a Texas prisoner may satisfy the

exhaustion requirement by presenting both the factual and legal

substance of his claims to the Texas Court of Criminal Appeals in

either a petition for discretionary review or a post-conviction

habeas-corpus application pursuant to article 11.07 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(West 2015); Anderson v. Johnson, 338 F.3d 382, 388 n.22 (5th Cir.

2003).

      Petitioner did not file a petition for discretionary review in

the Texas Court of Criminal Appeals nor has filed a post-conviction

state habeas-corpus application pursuant to the procedures provided

in article 11.07 of the Texas Code of Criminal Procedure. Because

there has been no fair presentation of Petitioner’s claims to the

Texas Court of Criminal Appeals, the claims are unexhausted.2

Absent a showing that no state “corrective process” is available to

Petitioner or that such process is somehow rendered ineffective by

the circumstances of his case, Petitioner cannot now proceed in

federal   court    in   habeas   corpus.    28   U.S.C.    §   2254(b)(1)(B).

Accordingly, dismissal of this petition for lack of exhaustion is

warranted so that Petitioner can fully exhaust his state-court

remedies and then return to this Court, if he so desires, after

      2
       Also, before seeking relief under article 11.07, Texas inmates are
generally required to first pursue time-credit complaints through a dispute-
resolution process within the prison system. See TEX. GOV’T CODE ANN. § 501.0081
(“Dispute Resolution: Time-Served Credits) (West 2012).

                                       3
exhaustion has been properly and fully accomplished.


                            III.   CONCLUSION

      For the reasons discussed, the Court DISMISSES Petitioner’s

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

without prejudice for failure to exhaust state-court remedies.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

                                    4
question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Therefore,

a certificate of appealability should not issue.

     SIGNED March 26, 2019

                                    ____________________________
                                    TERRY R. MEANS
                                    UNITED STATES DISTRICT JUDGE




                                5
